       Case 1:20-cv-03114-LAP Document 38 Filed 02/09/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KLAUBER BROTHERS, INC.,

                    Plaintiff,
                                              20 Civ. 3114 (LAP)
-against-
                                                     ORDER
ASOS US, INC. and ASOS.COM
LTD.,

                    Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

      Having considered Plaintiff’s letter (dkt. no. 36) and

Defendants’ letter (dkt. no. 37) of February 8, 2021, Plaintiff

is hereby ordered to produce to Defendants copies of records

sufficient to show:


  •   the royalty paid the last three times the lace designs that
      are at issue in this case were licensed; and

  •   the number of times the lace designs were licensed in the
      last five years.



      If Plaintiff cannot produce these records, Plaintiff shall

submit a detailed affidavit explaining why such records cannot

be produced, including a fact-based estimate (with explanation)

of what the license fee for the lace designs would have been.

      Plaintiff shall also produce to Defendants their 10 most

recent settlement agreements relating to the accused designs.



                                    1
         Case 1:20-cv-03114-LAP Document 38 Filed 02/09/21 Page 2 of 2



    Within two weeks of Plaintiff certifying by letter their

compliance with the production of documents ordered above,

Defendants shall (1) produce to Plaintiff sales information for

the accused products and (2) provide available dates for a

mediation or a settlement conference.

    SO ORDERED.

Dated:       New York, New York
             February 9, 2021


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      2
